Title: Instructions to Joseph Trumbull, 10 November 1776
From: Washington, George
To: Trumbull, Joseph



Sir,
[White Plains, 10 November 1776]

The late movements of, and accts from the Enemy, rendering it indispensably necessary that a body of Troops should be thrown into the Jerseys, it will be incumbent on you to know how, & in what manner they are to be Supplied.
This move of a considerable part of our Force will, of course, lessen the consumption of Provisions on this side, and enable you to Increase your Magazines with greater facility—where to point these out, with precission, at this Instant, I know not; except at, or near Pecks kiln; which, as a Post of Importance & contiguous to two Garrisons may well be adopted as one place for a deposit—and I think near Crotons (or Pines) Bridge may be considered as another as I am taught to believe that this is also an Important pass, & necessary to be held.
My present Ideas are that the other places for our Magazines should be more Easterly, at, or near the other Passes through the Highlands. However on this Subject you will consult Genl Lee who will remain with the Troops at or in the Neighbourhood of this Camp, for a while.
I should think it unadvisable to have more provisions or Stores in

this Camp than what may be necessary to supply the present wants of the Troops as from the Scarcity of Teams it has been found extreamely difficult to have even the Tents and the necessary Baggage of the Army removed upon any Emergency however Urgent.
In case the Enemy should make a pretty general remove to the Jerseys that part of the Army under General Lee will more than probably follow, notice of which I now give. Given at Head Quarters near the White plains this 10th day of Novr 1776.

Go: Washington

